PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/511,263
Filing Date: 15 Jul 2019
Appellant(s): INSPIRAVE, LLC.



__________________
Blynn L. Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/06/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-13, and 15-17 of U.S. Patent No. 10,380,682 B2.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-8, 10-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scipioni (US 2009/0112763 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2009/0112763 A1) in view of Ageenko (US 2010/0161467 A1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2009/0112763 A1) in view of Wu (US 2013/0006747 A1).

NEW GROUNDS OF REJECTION
N/A

WITHDRAWN REJECTIONS
N/A

(2) Response to Argument

Nonstatutory Double Patenting
Regarding the rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-13, and 15-17 of U.S. Patent No. 10,380,682 B2, Appellant does not present any arguments with regards to the rejection (see Brief, pg. 11).

35 U.S.C. 101
Regarding the rejection of claims 1-17 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, Appellant argues that the claims are not directed to a fundamental economic practice under Step 2A of the eligibility framework.  Specifically, Appellant argues that the examiner asserts that nothing in the claims “prevents the performance of the limitation by a human analog” (see Brief, pg. 13).  
The argument is not persuasive because no such assertion is made.   The rejection identifies representative claim 1 as reciting the additional elements of “hardware server”, “processor”, and “interface” (Final Rejection, para. 66). Under Step 2A Prong One, the recitation of these generic computer components does not necessarily preclude that claim from reciting an abstract idea.  The additional limitations are given further consideration under Step 2A Prong Two, i.e. the additional limitations are evaluated to determine whether they integrate the exception into a practical application of the exception.
Appellant argues that the examiner ignores the structural limitations of the claims which define an Internet-based network with three distinct portals having distinct structural operations and claimed interactions (see Brief, pp. 14-16).  
The argument is not persuasive. The rejection does not ignore the claimed structural elements.  The rejection follows the Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea, i.e. identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determine whether the identified limitation(s) falls within at least one of the enumerated groupings of abstract ideas.  The structural elements of the claim are not ignored.  As previously stated, the additional elements of representative claim 1, including “hardware server”, “processor”, and “interface”, are additional limitations which are evaluated under Step 2A Prong Two to determine whether they integrate the exception into a practical application of the exception.  As per Appellant’s argument that the invention provides an Internet-based network with three distinct portals, the additional limitations do not integrate the exception into a practical application of the exception as the network aspects are explicitly described in the specification as generic computer implementation: “The system 100 is described as being an internet based system and the communication between the parties through conventional methods…” (Specification, para. 0100).
Appellant argues that improper process was followed in applying the Alice test because the “character of the claim” is not considered by the examiner as a whole, in view of the specification and the focus of the claimed advancement over the prior art.  Appellant argues that the “character of the claim” is not directed to an abstract idea (see Remarks, pp. 16-17).  
The argument is not persuasive.  The examiner has considered whether the claimed invention, as a whole and in view of the specification, pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  In making this determining, the examiner has determined whether there is a technical explanation as to how to implement the invention in the specification (see Final Rejection, para. 12).  Turning to the specification, the system is described as being implemented by general computer products which are suitable to perform the described method:  “The system 100 is described as being an internet based system and the communication between the parties through conventional methods… Thus, as will be appreciated by one skilled in the art, various aspects of the system 100 may be embodied as a system, or device program product and combinations thereof.” (Specification, para. 0100-0101).  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Instead, the specification focuses on improvements to a business process and lacks a technological solution to a technological problem. 
Appellant argues that the Office has adopted the phrase “recite” as a synonym for “directed to” (see Remarks, pp. 17-18). 
The argument is not persuasive.  Under current procedure, the Office does not use “recite” and “directed to” synonymously.  Under Step 2A Prong One, the claims are evaluated to determine whether the claim “recites” a judicial exception.  Under Step 2A Prong Two, the claims are evaluated to determine whether they recite additional elements that integrate the exception into a practical application of the exception.  If the exception is not integrated into a practical application, then the claim is “directed to” the exception.
Appellant argues under “PRONG 2A”, that the claims as a whole integrate the recited judicial exception into a practical application of the exception. Here, Appellant ostensibly argues under Step 2A Prong Two, as the eligibility framework does not include a “PRONG 2A”. Specifically, Appellant argues that the network solution of the present invention allows users to explore aspirational savings defined by real world available goods and services of vendors and the authoring tool uses the inputs from the merchants to allow the users to create aspiration specific savings goals and associated accounts; and that the interaction of the merchant portal 140 with the authoring tool 120 and the users represent an application that takes the claimed invention beyond some theoretical abstract idea (see Brief, pg. 18).  
The argument is not persuasive.  As discussed above, the additional elements of “hardware server”, “processor”, and “interface” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  As per Appellant’s argument that the invention provides a “network solution”, network aspects of the invention are explicitly described in the specification as generic computer implementation: “The system 100 is described as being an internet based system and the communication between the parties through conventional methods…” (Specification, para. 0100).
Appellant further argues under Step 2A Prong Two, that there is no meaningful way the examiner could assert that the claims are attempting to preempt the identified abstract idea and that the claims do not attempt to monopolize a judicial exception because they are directed to a very specific internet based network platform (see Brief, pg. 19).
The argument is not persuasive.  While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo.  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible (see MPEP 2106.04 I).
Appellant argues under “PRONG 2B”, that the claims provide an inventive concept.  Here, Appellant ostensibly argues under Step 2B, as the eligibility framework does not include a “PRONG 2B”.  Appellant argues that there are several key features of the present invention that would further satisfy the Step 2B analysis, including i) unique aspects of the aspiration goal authoring tool of the system which is configured to be coupled to and to receive input from merchant vendors to shape and guide the user’s aspirational goal, and ii) merchant vendor portal or access for coupling to and active participation of the merchant vendors in the system (see Brief, pp. 19-20).  
The argument is not persuasive.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer hardware of “hardware server”, “processor”, and “interface” amounts to no more than mere instructions to apply the exception using a generic computer component.  This includes the recitation of the “goods and/or services provider interface” of representative claim 1.  Mere instructions to apply an exception using a generic computer component does not provide an inventive concept.
Appellant argues that the parent application was allowed and issued after the Alice decision and after the issuance of the USPTO guidance to examiners for the application of this decision. 
The argument is not persuasive.  The claims in the allowed parent application (15/163000, issued as 10,380,682) are of different scope than the instant claims.  The instant application and claims are examined on their own merits.

35 U.S.C. 102
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Scipioni (US 2009/0112763 A1), Appellant argues that Scipioni fails to teach or remotely suggest: wherein each individual account (112) is assigned a goal (116) of goods and/or services by the account user (114), wherein the goods and services of the goal (116) are available from goods and/or services providers (142) associated with the host electronic network platform (110), and wherein the host electronic network platform (110) develops and monitors a value amplification plan (118) associated with each individual account (112); an goal authoring tool (120) is on the host electronic network platform (110) that is housed on at least one server (113), wherein the goal authoring tool (120) is accessible by the individual platform users (114) on the Internet via the user's own electronic devices, wherein the authoring tool (120) includes at least one predefined category (122) of prospective goods and services to assist the user in assigning a goal (116), and wherein the authoring tool (120) is configured to assist individual platform users (114) in discovery and articulation of specific goals (116) to be assigned to each individual account of the user (114) by receiving inputs from the goods and/or services providers (142) regarding prospective goods and services, and wherein the authoring tool (120) assigns at least an initial goal amount associated with an individual account (112) based upon the specific goal's goods and/or services which is available from goods, and/or services providers (142) associated with the host electronic network platform (110), and wherein the authoring tool (120) is associated with a proposed value amplification plan (118) associated with the goal (116) which is assigned to the individual account (112) (see Brief, pp. 24-25).
Specifically, Appellant argues that there is no teaching or suggestion in Scipioni of "a goal authoring tool (120) is on the host electronic network platform (110) that is housed on at least one server (113), wherein the goal authoring tool (120) is accessible by the individual platform users (114) on the Internet via the user's own electronic devices, wherein the authoring tool (120) is configured to assist individual platform users (114) in discovery and articulation of specific goals (116) to be assigned to each individual account of the user (114) by receiving inputs from the goods and/or services providers (142) regarding prospective goods and services, and wherein the authoring tool (120) assigns at least an initial goal amount associated with an individual account (112) based upon the specific goal's goods and/or services which is available from goods, and/or services providers (142) associated with the host electronic network platform (110)” (see Brief, pg. 27).
The argument is not persuasive.  Scipioni discloses the claimed goal authoring tool.  Specifically, Scipioni discloses that the secondary account/user, e.g. account of a child in a parent-child relationship, may create savings goals within a savings account - “… the savings module(s) 264 may include an opportunity for the primary user to allow the secondary user to create savings goals within a savings account” (para. 0054, emphasis added).”  Scipioni further discloses that the goal may be related to a certain vendor or product – “The savings module(s) 264 may allow automatic payment and/or purchase of savings goals, parental control or limits of savings goals, savings goals related to certain vendors or providers, and dynamic price monitoring of saving goal listings.” (para. 0054, emphasis added); “…The navigation module(s) may enable key word searches of products, services, promotions, or donations published via the system 112. A browse module allows users to browse various category (e.g. music, books, offer price, shipping price), catalogue, or inventory data structures according to which products, services, promotions, or donations may be classified within the system 112” (para. 0057, emphasis added).  Scipioni further discloses a store module through which sellers or merchants may offer their products which are subsequently chosen by users in association with savings goals – “The store module(s) 268 may allow sellers or merchants to group their offers within a virtual store, which may be otherwise personalized by and for the sellers. Such a store may also offer promotions, incentives and features that are specific to and personalized by the respective seller…” (para. 0056, emphasis added); “the savings goal purchase module(s) 278 is related to the savings module(s) of the administration module discussed herein. The savings goal purchase module(s) 278 may include the parameters to purchase, perhaps automatically, the product associated with the savings goal when the goal is met.” (para. 0062).
Appellant argues that there is no actual merchant portal in Scipioni as in the present claimed system other than that the network can automatically create an online layaway that may lock in sales price and that the present system involves the merchants via a separate portal with the aspirational goal creation shaping the user’s goals to actually available products and services (see Brief, pg. 27). 
The argument is not persuasive.  In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., “merchant portal” and “shaping the user’s goals to actually available products and services”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, claim 1 recites:
a goods, and/or services provider interface (140) on the host network platform (110) that is housed on at least one server (113),

wherein the goods, and/or services provider interface (140) engages with and be accessed by the plurality of goods, and/or services providers (142) of goods and services associated with each goal (116) of each individual account (112), 

wherein the goods, and/or services provider interface (140) interacts with the system (100) to allow the goods, and/or services provider (142) to provide input to the authoring tool (120) for associating goods and services with the user's goal (116).

These limitations, subject to broadest reasonable interpretation, cover Scipioni’s disclosure of the store module as discussed above, i.e. the store module through which sellers or merchants may offer their products, which are subsequently selected by users in conjunction with creation of savings goals – “The store module(s) 268 may allow sellers or merchants to group their offers within a virtual store, which may be otherwise personalized by and for the sellers. Such a store may also offer promotions, incentives and features that are specific to and personalized by the respective seller…” (para. 0056, emphasis added); “the savings goal purchase module(s) 278 is related to the savings module(s) of the administration module discussed herein. The savings goal purchase module(s) 278 may include the parameters to purchase, perhaps automatically, the product associated with the savings goal when the goal is met.” (para. 0062, emphasis added).  Here, the product/service information, including price information, supplied by the sellers or merchants through the store module are inputs to the authoring tool, i.e. the user searches/browses/selects a listed product with a listed price, creates a goal to purchase the listed product using savings module 264, and the product may later be automatically purchased by savings goal purchase module 278 when the goal is reached.  Note that the claim language “accessed by the plurality of goods and/or services providers” (emphasis added) is broad enough to cover product information supplied by the seller/merchant whether or not they interface directly with the system with, for example, a web browser.  Scipioni is held to disclose such a direct interface, but its disclosure of sellers/merchants providing product information to the store module 268 anticipates the claim limitation “goods and/or services provider interface…accessed by the plurality of goods and/or services providers” even assuming, arguendo, that Scipioni does not disclose such a direct interface.
Appellant argues that Scipioni does not disclose at least one predefined category of prospective goods and services to assist the user in assigning a goal (see Brief, pg. 28).
The argument is not persuasive.  Scipioni discloses that the user may browse various categories (e.g. music, books) when selecting a product for a savings goal – “…A browse module allows users to browse various category ( e.g. music, books, offer price, shipping price), catalogue, or inventory data structures according to which products, services, promotions, or donations may be classified within the system 112” (para. 0057, emphasis added).  Examiner notes that the claim limitation “authoring tool (120)… with at least one predefined category (122) of prospective goods and services”, subject to broadest reasonable interpretation, also separately covers Scipioni’s disclosure of the savings goal module 264 provision of icons for savings goals - - “Savings goals may be shown with appropriate icons ( diploma for college, car, bicycle, MP3 player, or other goal).”
Appellant argues that Scipioni does not have a meaningful “aspirational goal authoring tool” as it only inputs desired savings amounts or fund totals or specific products if the user already knows of them, and repeats the argument that there is no merchant input provided in the system (see Brief, pg. 30).
The argument is not persuasive for reasons discussed above, namely that the Scipioni system incorporates merchant input via the store module 268, which is subsequently used when a user creates savings goals for particular products/services.
Appellant argues that the Scipioni system merely pulls information from the user’s bank and that even if this could broadly be called a financial provider portal it does not teach or suggest the claimed “a store of value provider interface (130) on the host network platform (110) that is housed on at least one server (113), wherein the "store of value" provider interface (130) engages with at least one store of value provider (132) and interacts with the goal authoring tool (120) to associate each individual account (112) associated with the goal (116) with one associated store of value provider (132)” (see Brief, pg. 30).
 The argument is not persuasive.  The claimed “store of value provider interface” covers the disclosure of the financial provider portal of Scipioni.  This portal engages with “at least one store of value provider”.  Here, “store of value provider” is sufficiently broad to cover any of Scipioni’s disclosure of the financial provider, seller or merchant providers, or primary account holder account, e.g. parent account in a parent-child relationship.
Appellant repeats the argument that Scipioni fails to disclose the claimed “goods and/or services provider interface (140) (see Brief, pg. 30).
The argument is not persuasive for the reasons discussed above, namely that the Scipioni system incorporates merchant input via the store module 268, which is subsequently used when a user creates of savings goals for particular products/services.

Regarding the rejection of claim 2 as being anticipated by Scipioni, Appellant argues that Scipioni discloses a “reputational score” which is distinct from the claimed “relationship scoring system (170)” (see Brief, pp. 31-34).
The argument is not persuasive.  Appellant points to Fig. 9 and specifics of the relationship scoring system.  These portions of the specification illustrate and describe features which are not claimed.  In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., Fig. 9 and relationship scoring system specifics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes the claim language “…to review the monetary and non-monetary contributions of a user’s designated well-wishing community to quantify participation in the executed value amplification plan (118) for each user’s goals (116)” is directed to intended use and accorded limited patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). 

Regarding the rejection of claim 3 as being anticipated by Scipioni, Appellant argues that Scipioni fails to disclose “wherein the host network platform (110) is configured to co-ordinate the physical or virtual delivery and/or connectivity / exchange/ barter of the goods and/ or services associated with the goal (116) of an individual account (112) to the user (114) at a user designated location from the goods and/or services provider (142) when the value amplification plan (118) associated with that individual account (112) has been achieved, and wherein the host network platform (110) is configured to co- ordinate the transfer of monetary amount from an individual account (112) to the goods and/or services provider (142) for the goods and/or services associated with the goal (116) when the plan (118) associated with that individual account (112) has been achieved. (see Brief, pp. 34-35).
The argument is not persuasive.  Scipioni discloses that a product selected for a savings goal may be automatically purchased when the savings goal may be met.  The funds are transferred to the seller or merchant accordingly.  A physical or virtual product may be subsequently physically shipped or virtually delivered (para. 0108-0110).

Regarding the rejection of claim 4 as being anticipated by Scipioni, Appellant repeats the argument presented with regards to base claim 2, i.e. that the reputation score of the prior art is structurally different from the relationship scoring system as defined in claim 2 (see Brief, pg. 35).
The argument is not persuasive for the reasons set forth above with regards to claim 2.

Regarding the rejection of claim 5 as being anticipated by Scipioni, Appellant argues that Scipioni does not disclose feedback from the user’s well-wishing community and instead provides feedback from all transaction partners.  Appellant argues that Scipioni’s disclosure of transaction partners teaches away from a well-wishing community (see Brief, pg. 35).
The argument is not persuasive.  The term “user’s well-wishing community”, subject to broadest reasonable interpretation, covers the transaction partners disclosed by Scipioni, i.e. transaction partners form part of a user’s well-wishing community.

Regarding the rejection of claim 6 as being anticipated by Scipioni, Appellant’s argument relies on the arguments presented with regards to base claim 2 (see Brief, pg. 36).
The argument is not persuasive for the reasons set forth above.
Examiner notes that the claim limitation “…through which a more informed goal (116) is identified, refined or canceled and which drives the development of the value amplification plan (118) associated with each individual account 112)” is directed to intended use and accorded limited patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C).

Regarding the rejection of claim 7 as being anticipated by Scipioni, Appellant argues that “credit underwriting” has a specific meaning in the art, namely the process of issuing lending instruments to a user (e.g. extending credit), and that Scipioni fails to disclose “credit underwriting” as claimed (see Brief, pg. 36).
The argument is not persuasive.  The claim recites that the platform “assists in credit underwriting”.  This covers Scipioni’s disclosure of extending credit to a user (para. 0026).

Regarding the rejection of claim 8 as being anticipated by Scipioni, Appellant argues that Scipioni fails to disclose a review of a plurality of depository account types offered by a plurality of financial institutions in the establishment of each individual account (112) as a depository account with one associated financial institution (132) (see Brief, pp. 36-37).
The argument is not persuasive.  Scipioni discloses reviewing a plurality of depository account types, including savings accounts and higher interest money market accounts (para. 0073).  These accounts are offered by a plurality of financial institutions, subject to broadest reasonable interpretation.  The claim language does not necessarily require a review of a plurality of financial institutions.  

Regarding the rejection of claims 10-13 and 15-17 as being anticipated by Scipioni, Appellant argues that the claim limitations further define features of the user (114) designation of a set of social network users associated with an individual user’s account that form the user’s designated well-wishing community that are associated with the aspirational goals for goods and services (see Brief, pg. 37).
The argument is not persuasive.  Absent more specific arguments, Examiner refers to the portions of Scipioni cited in the rejection describing the definition of secondary sub-accounts and assigning monetary amounts (see Final Rejection, para. 83-88).
Examiner notes that the claim limitations further defining the user and user community, i.e. “user (114) may be any one of an individual, plurality of individuals, and organization or plurality of organizations”/“parties donating to the user (114) may be any one of an individual, plurality of individuals, and organization or plurality of organizations” are directed to intended use and accorded limited patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C).  

35 U.S.C. 103
Regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2009/0112763 A1) in view of Ageenko (US 2010/0161467 A1), Appellant argues that the claims are allowable for the reasons discussed in connection with base claim 1 (see Brief, pg. 37).
The argument is unpersuasive for the reasons set forth above with regards to claim 1.
Appellant further argues that there is little reason to include or implement questionnaires in the system of Scipioni, as Scipioni is primarily directed to control activities of a financial account (see Brief, pg. 37).
The argument is not persuasive.  Examiner refers to the motivation to combine provided in the Final Rejection with regards to claim 9, i.e. “to allow a user to obtain financial and investment advice at any given time that is tailored to the personal needs, life stage, and financial goals of the user” (Ageenko, para. 0020).
Regarding the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Scipioni (US 2009/0112763 A1) in view of Wu (US 2013/0006747 A1), Appellant argues that the claims are allowable for the reasons discussed in connection with base claim 1 (see Brief, pg. 37).
The argument is unpersuasive for the reasons set forth above with regards to claim 1.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698  
    
/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.